Citation Nr: 1534685	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-08 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from October 1947 to July 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected hemorrhoids are mild or moderate, with no evidence of persistent bleeding and with secondary anemia, fissures, being large or thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrences.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 
 
The Veteran was provided the requisite notice with respect to his claim for an increased rating by a letter dated October 2008 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, private treatment records, VA treatment records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded two VA examinations with respect to his claim for an increased rating; these examinations are adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the evidence of record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Service connection for hemorrhoids is in effect at a noncompensable disability rating, effective since August 1974.  In July 2008, the Veteran filed a claim for an increased rating.  An August 2008 private colonoscopy report reveals diagnoses of internal hemorrhoids along with rectal polyps which were biopsied at that time.  

In November 2008, a VA examination of the Veteran was conducted.  The Veteran reported that he had recently had a colonoscopy and was told he had internal hemorrhoids; he also reported having external hemorrhoids, which bleed on occasion.  He reported symptoms of anal itching, diarrhea, pain, tenesmus, occasional swelling, and perianal discharge.  There was no reported fecal incontinence, involuntary bowel movements, or the need to wear a pad.  He reported having hemorrhoid bleeding once a week, and that he treated his hemorrhoids with over the counter medication.  Physical examination revealed no palpable internal hemorrhoids.  However, the examiner noted that the Veteran had documentation from a recent colonoscopy stating he had "internal hemorrhoids which may be up higher than what can be felt."  There was no evidence of colostomy, fecal leakage, anemia, bleeding, fissures, or rectal prolapse.  A three-millimeter hemorrhoid was noted at the noon position; it was not reducible, but there was no redundant tissue and it was not thrombosed.  Sphincter control and the rectum and anus were otherwise normal.  

Private medical records reveal a colonoscopy was conducted in March 2013, and that additional colon polyps were removed.  On follow-up the Veteran had complaints of continued rectal pain and occasional rectal bleeding.  Internal hemorrhoids were noted.  Private medical records reveal that the Veteran was diagnosed with an anal fistula in October 2013, which was surgically treated.  

In May 2015, the most recent VA examination of the Veteran was conducted.  The Veteran reported that he did not have much bleeding anymore, but still felt sore most of the time in the anal area.  He reported that he kept a high fiber diet and used Preparation-H in the evening and Dr. Young cream in the morning.  Veteran reported having recent surgery for an anal fistula at a private hospital.  After a physical examination, the assessment was that the Veteran had mild or moderate internal hemorrhoids, with occasional rectal bleeding and feeling sore most of the time.  There were no external hemorrhoids found, only skin tags.  The Veteran also reported that he did not walk much anymore because he felt sore in the anal area.

The Veteran's service-connected external or internal hemorrhoids are rated as noncompensable, which contemplates mild or moderate hemorrhoids.  A 10 percent rating contemplates hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum assignable disability rating of 20 percent is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The evidence of record does not support the assignment of a compensable disability rating for the Veteran's service-connected hemorrhoids.  He is show to have mild or moderate hemorrhoids, with occasional bleeding.  There is no evidence that he has any symptoms that warrant the assignment of either a 10 or a 20 percent rating.  To the extent that the record shows diagnoses of rectal polyps and anal fistula, these are separate disorders which are not service-connected.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable).

The Veteran's service-connected hemorrhoids disability picture is not so unusual or exceptional in nature as to render the disability ratings addressed above inadequate.  The Veteran's service-connected hemorrhoids are evaluated under the provisions for the digestive system, specifically for external and internal hemorrhoids, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  38 C.F.R. § 4.114, Diagnostic Code 7336.  The evidence of record shows that the Veteran's service-connected hemorrhoids are mild or moderate, with no evidence of persistent bleeding and with secondary anemia, fissures, being large or thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrences.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the disorder is congruent with the disability picture represented by the currently assigned disability ratings.  Compensable ratings are provided for certain manifestations of the disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular disability rating is adequate throughout the appeal period and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran has not claimed that the service-connected hemorrhoids rendered him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an increased rating for his service-connected hemorrhoids, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

A compensable disability rating for hemorrhoids is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


